Citation Nr: 1441632	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  08-20 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969.  He died in June 2007 and the appellant is his surviving spouse.   
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

Although the appellant initially requested a hearing before the Board, she subsequently withdrew her request. 

In May 2013 and April 2014, the Board remanded this matter for further development. 

The Board has reviewed the documents in both the paper claims file and the electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant essentially contends that the cause of the Veteran's death is related to his Vietnam service, to include Agent Orange exposure therein.  The Certificate of Death reflects that the Veteran's death was due to chronic obstructive pulmonary disease due to haemophilus influenza pneumonia.   Prior to his death, the Veteran was service-connected for posttraumatic stress disorder (PTSD) and malaria.  He was not service-connected for a respiratory disorder prior to his death, and it is necessary to determine whether such was related to service.  The record confirms the Veteran's service in Vietnam; and accordingly his exposure to Agent Orange is presumed.  Although there is no presumptive association for respiratory disorders based on Agent Orange exposure, the appellant may still establish service connection with proof of actual direct causation, to include as due to Agent Orange exposure, and with proof of secondary causation or aggravation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  No opinion has been obtained with regard to whether the Veteran's exposure to Agent Orange in service either caused or contributed substantially or materially to cause death, and one must be obtained on remand.

It is also noted that the death certificate references West Shore Medical Center as the facility at which the Veteran died.  VA treatment records dated in September 2004 reference a hospitalization in March 2004 in Manistee for a COPD exacerbation.  The terminal hospitalization records and records from the hospital in Manistee should be requested on remand, provided that the appellant supplies the necessary authorization forms.

Accordingly, the case is REMANDED for the following actions:

1. Request that the appellant provide or authorize the release of any relevant records not already of record, including those from West Shore Medical Center and March 2004 records from the hospital in Manistee which treated the Veteran for a COPD exacerbation.  Provided that the necessary authorization forms are supplied by the appellant, request the records.

If, after making reasonable efforts to obtain named non-VA records the AOJ is unable to secure same, or if after continued efforts to obtain federal records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AOJ must notify the appellant and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the appellant that she is ultimately responsible for providing the evidence.  The appellant must then be given an opportunity to respond.

2. Obtain a medical opinion as to the cause of the Veteran's death.  The claims folder must be made available to a clinician who must indicate on the examination report that he or she has reviewed the claims folder. 

a.  The clinician should indicate whether it is at least as likely as not (50 percent or greater probability) that the cause of the Veteran's death from chronic obstructive pulmonary disease and haemophilus influenza pneumonia is related to his active service, to include his presumed exposure to Agent Orange while in Vietnam.

b.  The clinician should indicate whether it is at least as likely as not (50 percent or greater probability) that the service-connected posttraumatic stress disorder and/or malaria caused or aggravated (i.e., worsened) beyond the natural progress the Veteran's COPD and/or pneumonia.

c.  The clinician should also indicate whether it is at least as likely as not (50 percent or greater probability) that the service-connected posttraumatic stress disorder and/or malaria caused or contributed to cause the Veteran's death.

The rationale for all opinions expressed must also be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she should state such and provide rationale for that non-opinion.  

3. Thereafter, readjudicate the appellant's claim.   If the benefit sought on appeal remains denied, the appellant and her representative should be provided with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



